DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 11/18/2020 has been entered.  Applicant amended claim 1 in the amendment.  Claims 2-20 are newly added.  Claim 1-20 remain pending in the application.
Terminal Disclaimer filed on 11/18/2020 has been approved.

Information Disclosure Statement
It is hereby acknowledged that the following papers have been received and placed of record in the file:
Information Disclosure Statement(s) as received on 11/18/2020 is/are considered by the Examiner.

Response to Arguments
Applicant's arguments filed 11/18/2020 have been fully considered but they are not persuasive. 
Applicant argued Bachman fail to disclose “selecting a plurality of narrative group criteria for a media content collection, the plurality of narrative group criteria being stored in a database in communication with the system”.
In response to applicant’s argument, Bachman discloses selecting a plurality of narrative group criteria for a media content collection, the plurality of narrative group criteria being stored in a database in communication with the system (page 4, [0041]: identified photos associated with the more recent of the two trips to Aspen, Colo.; location/Aspen, Colo. and time the photos taken corresponds to a plurality of narrative group criteria; page 2, [0024]: user can 
Applicant argued Bachman fail to disclose “for each narrative group criterion of the plurality of narrative group criteria, selecting a respective media content item associated with the narrative group criterion and associated with a user, based on a time the respective media content item was generated and on at least one of a keyword, image, video or audio in the respective media content item, determining a title that corresponds to the narrative group criterion, and updating the media content collection to include the title and at least a portion of the respective media content item”.
In response to applicant’s argument, Bachman discloses for each narrative group criterion of the plurality of narrative group criteria, selecting a respective media content item associated with the narrative group criterion and associated with a user, based on a time the respective media content item was generated and on at least one of a keyword, image, video or audio in the respective media content item (page 5, [0050], lines 3-6: the book can be dynamically generated in response to the identified birthday party and populated with photos associated with time stamps indicating that the photos were taken on the date of the birthday party; page 7, [0070], lines 7-14: the selected images included in the second digital representation can be grouped together based on location, time, persons in the images, time of year, items in the images, image orientation, image file size, or subject matter), determining a title that corresponds to the narrative group criterion (page 4, [0035]: caption information associated with photos included in the dynamically generated book can be used to caption the photos within the dynamically generated book; [0037]: the photos can then be captioned with names of the identified persons; [0039]: location information can be used to create captions for the photos in the dynamically generated printed media item), and updating the media content collection to include the title and at least a portion of the respective media content item (page 
Applicant argued Bachman fail to disclose “causing the media content collection to be displayed on a display screen of a computing device of the user.”
In response to applicant’s argument, Bachman disclose causing the media content collection to be displayed on a display screen of a computing device of the user (page 5, [0050], lines 6-9: the dynamically generated book is displayed on the bookshelf; page 2, [0021]: bookshelf displayed on a display screen).

Claim Objections
Claim 10 is objected to because of the following informalities: 
Claim 10, line 2, “based on the keyword, image, video or audio” should read “based on the keyword, the image, the video or the audio”;
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 12, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claim 1, 12, and 20, the claim recites “determining a title that corresponds to the narrative group criterion”, which the examiner is not able to find support in the specification.  The examiner views the claim as determining a title.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 6, 7, 9, 12, 13, 17, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bachman et al. (US 2012/0050789 A1), hereinafter Bachman.
Regarding claim 1, Bachman discloses
A system comprising:
	a processor (processor 510, FIG. 5); and
	memory (memory 520, FIG. 5) coupled to the processor and storing instructions that, when executed by the processor, cause the system to perform operations comprising:
	selecting (determine) a plurality of narrative group criteria (theme/a birthday party for the user’s son) for a media content collection (calendar/ book/digital representation/digital photo collections/media items), the plurality of narrative group criteria being stored in a database (storage for calendar information) in communication with the system (page 4, [0041]: identified photos associated with the more recent of the two trips to Aspen, Colo.; location/Aspen, Colo. And time the photos taken corresponds to a plurality of narrative group criteria; page 2, [0024]: user can select different themes for different pages of the calendar; page 5, [0050]: calendar information can be used to determine that a birthday party for the user’s son recently occurred);
	for each narrative group criterion of the plurality of narrative group criteria (page 4, [0041]: identified photos associated with the more recent of the two trips to Aspen, Colo.), 
	selecting (select) a respective media content item (photos) associated with the narrative group criterion (birthday party) and associated with a user (user’s son), based on a time the respective media content item was generated (populated with photos associated with time stamps indicating that the photos were taken on the date of the birthday party) and on at least one of a keyword, image (photos/images), video or audio in the respective media content item (page 5, [0050], lines 3-6: the book can be dynamically generated in response to the identified birthday party and populated with photos associated with time stamps indicating that the photos were taken on the date of the birthday party; page 7, [0070], lines 7-14: the selected images included in the second digital representation can be grouped together based on location, time, persons in the images, time of year, items in the images, image orientation, image file size, or subject matter);
	determining a title (page 4, [0035]: caption information associated with photos included in the dynamically generated book can be used to caption the photos within the dynamically generated book; [0037]: the photos can then be captioned with names of the identified persons; [0039]: location information can be used to create captions for the photos in the dynamically generated printed media item);
updating (generated) the media content collection (book/digital representation/digital photo collections/media items) to include the title () and at least a portion of the respective media content item (photos associated with time stamps indicating that the photos were taken on the date of the birthday party) (page 5, [0050], lines 3-6: the book can be dynamically generated in response to the identified birthday party and populated with photos associated with time stamps indicating that the photos were taken on the date of the birthday party); and
	causing (displayed) the media content collection (page 5, [0050], lines 6-9: the dynamically generated book is displayed on the bookshelf; page 2, [0021]: bookshelf displayed on a display screen) to be displayed on a display screen (display screen 102, FIG. 1) of a computing device of the user (page 2, [0021]: mobile device display screen).

Regarding claim 2, Bachman discloses the system described in claim 1.  Bachman further discloses 
receiving, from the computing device of the user, instructions to share the media content collection (media items) with a second user (other users) (page 6, [0053]: a user can share the media items displayed on the bookshelf with other users); and 
 	in response to the instructions to share the media content collection, causing the media content collection to display on a display screen of a second computing device of the second user (page 6, [0053]: the family members can review the photo album on their own respective virtual bookshelves).

Regarding claim 6, Bachman discloses the system described in claim 1.  Bachman further discloses 
the respective media content item is stored on the computing device of the user (page 2, [0023]: photo can be selected from a photo directory stored on a computing device associated with the display screen).

Regarding claim 7, Bachman discloses the system described in claim 1.  Bachman further discloses 
the respective media content item is posted on an online social media network (social networking web site)(page 2, [0023]: the photos in the book can be obtained from social networking web site).

Regarding claim 9, Bachman discloses the system described in claim 1.  Bachman further discloses
selecting the respective media content item is further based on an event associated with the respective media content item (page 4, [0041], lines 6-11: identified the photos taken in Aspen, Colo.; annual ski trip to Aspen, Colo.. corresponds to an event).

Regarding claims 12 and 20, the limitations of claims 12 and 20 are rejected in the analysis of claim 1 above and these claims are rejected on that basis.

Regarding claim 13, the limitations of claim 13 are rejected in the analysis of claim 2 above and this claim is rejected on that basis.

Regarding claims 17 and 18, the limitations of claims 17 and 18 are rejected in the analysis of claims 6 and 7 respectively and these claims are rejected on that basis.	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bachman in view of Peiris et al. (US 2015/0295092 A1), hereinafter Peiris.
Regarding claim 3, Bachman discloses the system described in claim 2.  Bachman does not explicitly disclose 
the system provides for the media content collection to be displayed on the display screen of the second computing device for a predetermined period of time.

However, Peiris discloses 
the system provides for the media content collection to be displayed on the display screen of the second computing device for a predetermined period of time (page 9, [0089], lines 28-38: content items posted as stories through an ephemeral content feed are accessible by the other users for a pre-determined time period).

It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate feature of Peiris to Bachman in order to achieve the feature because Bachman discloses sharing media items with other users (page 6, [0053]) and Peiris further suggests the media items are accessible by the other users for a pre-determined time period (page 9, [0089]).


Regarding claim 14, the limitations of claim 14 are rejected in the analysis of claim 3 above and this claim is rejected on that basis.

Claims 4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bachman in view of Plumley (US 2016/0080452 A1).
Regarding claim 4, Bachman discloses the system described in claim 1.  Bachman does not explicitly disclose 
the system provides for the media content collection to be displayed on the display screen of the second computing device a predetermined number of times.

However, Plumley discloses
the system provides for the media content collection to be displayed on the display screen of the second computing device a predetermined number of times (page 2, [0023]: the clickable link expires after the clip has been played by the second user for a predetermined number of times).

It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate feature of Plumley to Bachman in order to achieve the feature because Bachman discloses sharing media items with other users (page 6, [0053]) and Plumley further suggests the media item expires after the clip has been played for a predetermined number of times (page 2, [0023]).


Regarding claim 15, the limitations of claim 15 are rejected in the analysis of claim 4 above and this claim is rejected on that basis.

Claims 5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bachman in view of Jiang et al. (US 2016/0283483 A1), hereinafter Jiang.
Regarding claim 5, Bachman disclose the system described in claim 1.  Bachman does not explicitly disclose
receiving, from the computing device of the user, the respective media content item; and
storing the respective media content item in a database in communication with the system.

However, Jiang discloses 
receiving, from the computing device of the user, the respective media content item (page 4, [0037], lines 7-9: uploading images by a user to a server); and
storing the respective media content item in a database in communication with the system (page 4, [0037], lines 7-9: images are uploaded by a user to a server over one or more networks).

It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate feature of Jiang to Bachman in order to achieve the feature because Bachman discloses generate an item with photos selected from a store of user images (page 7, [0070]) and Jiang further suggests photos are uploaded by a user to a server (page 4, [0037]).


Regarding claim 16, the limitations of claim 16 are rejected in the analysis of claim 5 above and this claim is rejected on that basis.

Claims 8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bachman in view of Ruben et al. (US 2016/0173625 A1), hereinafter Ruben.
Regarding claim 8, Bachman discloses the system described in claim 1.  Bachman does not explicitly disclose 
the respective media content item has never been distributed to another user.

However, Ruben discloses
the respective media content item has never been distributed to another user (page 5, [0059]: a user has set a media content item to be private, the media content item is inaccessible to other users).

It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate feature of Ruben to Bachman in order to achieve the feature because Bachman discloses obtaining photos from social networking web site (page 2, [0023]) and Ruben further suggests setting photos to be private (page 5, [0059]).
One of ordinary skill in the art would be motivated to utilize the teachings of Ruben in the Bachman’s system in order to allow users to keep photos privately.

Regarding claim 19, the limitations of claim 19 are rejected in the analysis of claim 8 above and this claim is rejected on that basis.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bachman in view of Liu et al. (US 2014/0074857 A1).
Regarding claim 10, Bachman discloses the system described in claim 1.  Bachman does not explicitly disclose 
selecting the respective media content item is further based on ranking the respective media content item based on the keyword, image, video or audio in the respective media content item.

However, Liu discloses 
selecting the respective media content item is further based on ranking the respective media content item based on the keyword, image, video or audio in the respective media content item (page 4, [0059]: ranking a video based on a person or role’s weight in the given video data; page 4, [0061]: rank a video based on which speaker is the person of interest to the user).

It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate feature of Liu to Bachman in order to achieve the feature because Bachman discloses obtaining photos from social networking web site (page 2, [0023]) and Liu further suggests selecting a video and ranking video based on person’s weight in the given video data (page 4, [0059]).
One of ordinary skill in the art would be motivated to utilize the teachings of Liu in the Bachman’s system in order to select the most relevant video.

Claim 11 Bachman in view of Liu, and further in view of Shaham et al. (US 2012/0233256 A1), hereinafter Shaham.
Regarding claim 11, Bachman and Liu disclose the system described in claim 10.  Bachman and Liu do not explicitly disclose  
ranking the respective media content item is further based on an engagement score, the engagement score being determined based on one or more of: a number of times the respective media content is viewed, a number of times the respective media content item is distributed, or a number of comments associated with the respective media content item.  

However, Shaham discloses
ranking the respective media content item is further based on an engagement score, the engagement score being determined based on one or more of: a number of times the respective media content is viewed, a number of times the respective media content item is distributed, or a number of comments associated with the respective media content item (page 5, [0031]: the selected set of web content items are ordered or ranked based on a popularity score assigned to each item of web content; the popularity scores are based on publicly available social information, such as the number of comments associated with an item of web content, the number of times users have shared a particular item of web content).  

It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate feature of Shaham to Bachman and Liu in order to achieve the feature because Bachman and Liu discloses obtaining photos from social networking web site (Bachman: page 2, [0023]) and Shaham further suggests ranking web content items based on a popularity scores and the popularity scores are based on number of comments associated with an item of web content and the number of times users have shared a particular item of web content (page 5, [0031]).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Folkman (US 2015/0193894 A1).  Rank content items of content data based on value policy, the value policy specifies that content is ranked from a highest number of views to a lowest number of views ([0067]).
Spirer (US 2015/0177964 A1).  Determine the most popular photos based on ranking scores received from others, and determine a ranking score for a slide based on total number of views the slide receives.
Bull et al. (US 2010/0042926 A1).  Receive a selection of contextual information, identify photographs and theme elements associated with contextual information to generate a photographic slideshow.
Rathnavelu et al. (US 2014/0143247 A1).  Obtain events and anniversaries from online sources, provide user with a selection of automatically curated collections of photographs based on the anniversaries, and present the collections to user.
Asver et al. (US 9,563,607 B2).  Receive photograph at event page from members of social network, display the photograph at the event page, and generate a slideshow based on the photograph received at the event page.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLEE J HUANG whose telephone number is (571)272-0080.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Kaylee Huang
02/17/2021
/KAYLEE J HUANG/Examiner, Art Unit 2447